Stoddaet, J.
In this action for an annulment upon the ground of fraud the evidence satisfies me that the plaintiff is entitled to a judgment.
The parties met on July 19,1953, and were married three days later. The plaintiff was and is a resident of New York, whereas the defendant was a resident and citizen of Greece who was leaving this country within 30 days after the parties met. The marriage was arranged for the purpose of facilitating the defendant’s re-entry into the United States as a nonquota immigrant. The plaintiff had no knowledge of the defendant’s purpose nor of the demands which would be made by him for a large dowry and other financial assistance from her father, until the defendant returned to the United States on December 16, 1953. Then the defendant balked at a religious ceremony and made known his demands. The marriage has not been consummated.
It is the plaintiff’s contention that the defendant did not intend, at the time he induced her consent to marriage, to establish a home for her and strive to support her. The evidence clearly sustains that contention.
Accordingly, a judgment of annulment will be granted.
Submit judgment on notice.